UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 333-148346 BLUE EARTH, Inc. (Exact Name of small business issuer as specified in its charter) Nevada 98-0531496 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2298 Horizon Ridge Parkway, Suite 205, Henderson, NV 89052 (Address of principal executive offices) (Zip Code) Registrant’s telephone Number:(702)263-1808 N/A (former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes[X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes[ ]oNo[ ] As of August 11, 2011 the issuer had 13,807,807 outstanding shares of Common Stock. TABLE OF CONTENTS PART I Page PART I Item 1.Financial Statements Condensed Consolidated Balance Sheets – June 30, 2011 (unaudited) and December 31, 2010 (audited) 3 Condensed Consolidated Statement of Operations for the three and six months ended June 30, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Stockholders' Equity (unaudited)
